Dismissed and Memorandum Opinion filed June 12, 2009







 
Dismissed
and Memorandum Opinion filed June 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00252-CR
____________
 
JAVAUGHN CORTEZ PARTEE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County, Texas
Trial Court Cause No.
1153362
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not issued an
opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Panel consists of Justices Yates,
Brown, and Boyce.
Do not publish C Tex.
R. App. P. 47.2(b).